Title: From George Washington to Brigadier General William Irvine, 6 June 1779
From: Washington, George
To: Irvine, William


        
          Sir,
          [Ringwood, N.J.] After Sunset 6th June 1779
        
        I just now received your letter; I am happy to inform you that our supplies, of provision are rather promising; every exertion has been used to forward them on this side; many waggon loads are not far off; and I flatter myself from the accounts handed to me that if necessary we may draw on the magazines over the North river. With respect to spirits I have, also given the necessary orders to forward what stock might be at Morris Town and its vicinity.
        Your information concerning the enemy is intirely groundless, & so different, that I wish you to keep a vigilant watch.
        Major Dun who is with you by this time will [h]ave delivered you my orders—I am Sr Yr Most Obet
        
          Go: Washington
        
        
          P.S. some Vessels have gone down.
        
       